                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

SYLVESTER H. CLAY, JR.,                         )
                                                )
               Movant,                          )
                                                )
       v.                                       )           No. 4:19-cv-02015-AGF
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motions of Assistant Federal Public Defender Lucille

G. Liggett for leave to withdraw as counsel for movant Sylvester H. Clay, Jr. (Docket No. 13) and

for additional time for movant to respond to the Court’s order to show cause. (Docket No. 14).

       The Court has reviewed both motions. Good cause being shown, the motion to withdraw

as counsel for movant will be granted. The Court will also grant the motion for an extension of

time for movant to file a show cause response. Movant will be given an additional thirty days from

the date of this order in which to respond, in writing, to the Court’s December 16, 2019 order to

show cause.

       Accordingly,

       IT IS HEREBY ORDERED that the motion to withdraw as counsel filed by Lucille G.

Liggett (Docket No. 13) is GRANTED.

       IT IS FURTHER ORDERED that the motion for an extension of time for movant to file

a show cause response (Docket No. 14) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to movant a copy of the

Court’s December 16, 2019 order to show cause.
       IT IS FURTHER ORDERED that movant shall have thirty (30) days from the date of

this order in which to show cause, in writing, why the instant 28 U.S.C. § 2255 motion should not

be denied and dismissed as time-barred.

       IT IS FURTHER ORDERED that if movant fails to comply with this order, his § 2255

motion will be dismissed without further proceedings.

       Dated this 31st day of March, 2020



                                                AUDREY G. FLEISSIG
                                                UNITED STATES DISTRICT JUDGE




                                               2
